SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2007 NETWORK CN INC. (Exact Name of Registrant as Specified in Charter) State of Delaware (State or Other Jurisdiction of Incorporation) 000-30264 (Commission File Number) 11-3177042 (I.R.S. Employer Identification No.) 21/F, Chinachem Century Tower 178 Gloucester Road Wanchai, Hong Kong (Address of Principal Executive Offices) (852) 2833-2186 (Registrant’s telephone number, including area code) □
